Third District Court of Appeal
                               State of Florida

                         Opinion filed June 30, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1041
                        Lower Tribunal No. 18-5939
                           ________________

                            Eliseo Martinez,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

      Marin, Eljaiek, Lopez, & Martinez, P.L., and Steven E. Gurian, for
appellant.

      Quintairos, Prieto, Wood & Boyer, P.A., Thomas A. Valdez and Vilma
Martinez (Tampa), for appellee.


Before EMAS, C.J., and FERNANDEZ and GORDO, JJ.

     PER CURIAM.
      Affirmed. Vazquez v. Citizens Prop. Ins. Corp., 304 So. 3d 1280,

1285 (Fla. 3d DCA 2020) (holding that the cost of matching continuous

flooring is not “included as part of the actual cash value calculation” under

section 627.7011, Florida Statutes, and the plain language of the insurance

policy); see also Bifulco v. State Farm Mut. Auto. Ins. Co., 693 So. 2d 707,

709 (Fla. 4th DCA 1997) (“Merely attaching documents which are not

‘sworn to or certified’ to a motion for summary judgment does not, without

more, satisfy the procedural strictures inherent in Fla. R. Civ. P. 1.510(e).”);

Pangilinan v. Broward Cty., 914 So. 2d 1094, 1097 (Fla. 4th DCA 2005) (en

banc) (“[A] trial court does not abuse its discretion in determining that a

counter-affidavit presented for the first time on rehearing of a summary

judgment is too late.” (internal quotations and citation omitted)).




                                       2